UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED FOURTH QUARTER 2015 RESULTS 1;2;3 Santiago, Chile, February 2 nd , 2016 – CCU announced today its consolidated financial results for the fourth quarter ended December 31 st , 2015: · Consolidated Volumes increased 1.5%. The Chile Operating segment increased 1.6%, the International Business Operating segment contributed with a 1.4% increase and the Wine Operating segment showed an increase of 1.9% this quarter. · Net sales increased 14.2% as a consequence of 12.5% higher average prices coupled with 1.5% higher consolidated Volumes. · Gross profit grew 13.1% as a combination of 14.2% higher Net sales, partially offset by a 15.6% increase in Cost of sales. · EBITDA grew 14.4%. All Operating segments contributed to this increase as follows: Chile with an increase of 7.2%, International Business with an increase of 50.6%, and Wines with a 47.6% increase. · Net income decreased 5.7% this quarter. · Earnings per share decreased 5.7% due to a lower Net income. Key figures Q4'15 Q4'14 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 6,839 1.5 Net sales 395,649 14.2 Gross profit 219,649 13.1 EBIT 61,441 12.7 EBITDA 80,304 14.4 Net income 40,600 (5.7) Earnings per share 109.9 (5.7) Key figures YTD'15 YTD'14 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 22,898 4.4 Net sales 1,297,966 15.4 Gross profit 693,429 17.3 EBIT 179,920 13.9 EBITDA 248,528 15.3 Net income for the year 119,557 1.0 Earnings per share 323.6 1.0 1 The consolidated figures of the following release are expressed in nominal Chilean Pesos and according to the rules and instructions of the Chilean Superintendence of Securities and Insurance ("SVS"), which are in accordance with IFRS. 2 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. Figures in tables and exhibits have been rounded off and may not add up exactly to the total shown. 3 All references in this Press Release shall be deemed to refer to Q4’15 figures compared to Q4’14 figures, unless otherwise stated. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 16 PRESS RELEASE COMMENTS FROM THE CEO CCU’s fourth quarter 2015 results showed an EBITDA growth of 14.4%. Despite a slower volume growth of 1.5%, reflecting the deceleration of the economies; we were able to achieve this EBITDA improvement from CLP 80,304 million to CLP 91,884 million in an adverse macroeconomic environment, where currencies continue to devaluate. The estimated effect of the currency devaluation during the quarter was CLP 7,789 million, compensated mainly by higher prices and efficiencies obtained through our “ExCCelencia CCU” Program. As a consequence we protected our EBITDA margin of 20.3%. The Chile Operating segment EBITDA increased 7.2%, driven by efficiencies and a top-line growth of 6.4%, mostly due to 4.8% higher average prices, compensating the 16.6% devaluation of the Chilean peso, affecting our USD denominated costs. Volume growth was moderate as a consequence of a decelerating economy, where we were able to maintain market share in a very competitive scenario. During this quarter we entered the business of powder juices in an association with Empresas Carozzi S.A., complementing our non-alcoholic beverages portfolio; distribution will start in April 2016. The International Business Operating segment, which consists of the operations in Argentina, Uruguay and Paraguay, reported an EBITDA growth of 50.6%, representing an EBITDA margin expansion of 254 bps. We were able to achieve an improvement in market share, however, due to an adverse macroeconomic scenario and unfavorable weather conditions, especially in Argentina during October and November, we had moderate volume growth. Top-line grew 27.6% driven by 25.8% higher average prices, offsetting the high levels of devaluation in the region, including 18.0% devaluation of the Argentine peso during the quarter. The Wine Operating segment keeps showing positive results where EBITDA grew from CLP 6,866 million to CLP 10,132 million, which is an increase of 47.6% compared to the same quarter last year, translating into an EBITDA margin expansion of 534 bps. This improvement is explained by a combination of efficiencies, the excellent 2015 harvest that has fully impacted the results during this quarter, and top-line growth of 10.9%. Top-line growth was driven by the favorable effect of the strong USD exchange rate in the export business as well as strong growth in the domestic business, where we improved our market share. During the fourth quarter we sold the food brands Calaf and Natur, reducing the share of non-core operations in our portfolio. In the liquor category we have divested our interest in pisco Bauzá. The total effect of these divestments was CLP 1,694 million negative at Net Income level. All-in, our Net Income for the quarter decreased 5.7%, however excluding these divestments Net Income for the quarter decreased 1.5%. This ends 2015 with an EBITDA growth of 15.3%, an EBITDA margin of 19.1% and Net Income of CLP 120,808 million, representing an increase of 1.0%. In spite of the decelerating economies, we were able to generate top-line growth of 15.4%. When excluding the one-time compensation received by our Argentine subsidiary CICSA during Q2’14, for the termination of the contract which allowed us to import and distribute Corona and Negra Modelo beers in Argentina and to produce and distribute Budweiser beer in Uruguay, and the abovementioned divestments, EBITDA increased 24.8%, EBITDA margin improved 143 bps and Net Income increased 14.2%. 2015 has demonstrated our strength to successfully operate under adverse macroeconomic conditions and intense competition, showing that we are well positioned to face the challenges and opportunities of the coming years. We have elaborated a new Strategic Plan 2016-2018, based on two pillars: growth and efficiencies. We have proposed ourselves to grow profitably in all our categories and businesses, and at the same time we will seek efficiencies with determination, by executing our “ExCCelencia CCU” Program, in all six countries where we operate, with focus on our core categories beer and non-alcoholic beverages. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 2 of 16 PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibit 1 and 2) NET SALES Q4’15 Increased 14.2% to CLP 451,952 million as a result of 12.5% higher average prices and 1.5% higher consolidated volumes. All Operating segments contributed to this Net sales growth: International Business with a 27.6% increase in Net sales, as average prices increased 25.8% and volumes grew 1.4%; the Wine Operating segment Net sales increased 10.9% as average price and volumes increased 8.8% and 1.9% respectively; finally the Chile Operating segment with 6.4% growth as average prices increased 4.8% coupled with 1.6% higher volumes. Accumulated Net sales increased 15.4% to CLP 1,498,372 million as a result of a 10.6% increase in average prices coupled with 4.4% higher volumes. Net sales by Operating segment Net sales (million CLP) Q4'15 Mix Q4'14 Mix Total Change% 1. Chile Operating segment 263,311 58.3% 247,414 62.5% 6.4 2. International Business Operating segment 140,423 31.1% 110,066 27.8% 27.6 3. Wine Operating segment 47,107 10.4% 42,469 10.7% 10.9 4. Other/Eliminations 1,111 0.2% (4,299) -1.1% - TOTAL 100.0% 100.0% Net sales (million CLP) YTD '15 Mix YTD '14 Mix Total Change% 1. Chile Operating segment 902,021 60.2% 830,341 64.0% 8.6 2. International Business Operating segment 405,714 27.1% 299,668 23.1% 35.4 3. Wine Operating segment 189,515 12.6% 172,349 13.3% 10.0 4. Other/Eliminations 1,122 - (4,391) - - TOTAL 100.0% 100.0% 15.4 GROSS PROFIT Q4’15 Increased 13.1% to CLP 248,506 million as a result of 14.2% higher Net sales, partially offset by 15.6% higher Cost of sales. Cost of sales, as a percentage of Net sales, increased from 44.5% to 45.0% as our main currencies continue to devaluate, impacting our USD denominated Cost of sales , however this was partially compensated by lower raw material prices. Gross profit as a percentage of Net sales decreased from 55.5% to 55.0%. Gross profit increased 17.3% to CLP 813,296 million and, as a percentage of Net sales, increased from 53.4% to 54.3%. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 3 of 16 PRESS RELEASE EBIT Q4’15 Increased 12.7% to CLP 69,263 million. The EBIT margin decreased 20 bps to 15.3%, mainly explained by a lower Gross Profit as a percentage of Net Sales and 15.6% higher MSD&A expenses. MSD&A as a percentage of Net sales increased from 39.8% to 40.2%. EBIT increased 13.9% to CLP 204,937 million and EBIT margin decreased from 13.9% to 13.7%. Excluding the positive one-time effect compensation of CLP 18,882 million received by our Argentine subsidiary CICSA in Q2’14 for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina and to produce and distribute Budweiser beer in Uruguay, EBIT increased by 27.3%, which means an EBIT margin expansion of 127 bps. EBIT and EBIT margin by Operating segment EBIT (million CLP) EBIT margin Q4'15 Mix Q4'14 Mix Total Change% Q4'15 Q4'14 Total Change(bps) 1. Chile Operating segment 47,080 68.0% 44,980 73.2% 4.7 17.9% 18.2% (30) 2. International Business Operating segment 19,659 28.4 % 12,335 20.1 % 59.4 14.0 % 11.2 % 279 3. Wine Operating segment 8,211 11.9% 4,950 8.1% 65.9 17.4% 11.7% 577 4. Other/Eliminations (5,686) (8.2)% (823) (1.3)% - TOTAL 100.0% 100.0% 12.7 15.3% 15.5% (20) EBIT (million CLP) EBIT margin YTD '15 Mix YTD '14 Mix Total Change% YTD '15 YTD '14 Total Change(bps) 1. Chile Operating segment 153,924 75.1% 129,740 72.1% 18.6 17.1% 15.6% 144 2. International Business Operating segment 30,266 14.8 % 28,152 15.6 % 7.5 7.5 % 9.4 % (193) 3. Wine Operating segment 32,533 15.9% 24,780 13.8% 31.3 17.2% 14.4% 279 4. Other/Eliminations (11,786) (5.8)% (2,752) (1.5)% - TOTAL 100.0% 100.0% 13.9 13.7% 13.9% (18) (1) Includes the effect of CLP 18,882 million at EBIT level from agreements reached by the Argentine subsidiary Compañía Industrial Cervecera S.A. ("CICSA") with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, both ABINBEV affiliates, as of May 28th, 2014. On June 7th it has been terminated: i) the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and ii) the license for the production and distribution of Budweiser beer in Uruguay EBITDA Q4’15 Increased 14.4% to CLP 91,884 million and EBITDA margin remains flat at 20.3%. 2015 Increased 15.3% to CLP 286,504 million and EBITDA margin remains flat at 19.1%. Excluding the above mentioned one-time effect compensation, EBITDA increased by 24.8%, which means an EBITDA margin expansion of 143 bps. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 4 of 16 PRESS RELEASE EBITDA and EBITDA margin by Operating segment EBITDA (million CLP) EBITDA margin Q4'15 Mix Q4'14 Mix Total Change% Q4'15 Q4'14 Total Change(bps) 1. Chile Operating segment 59,573 64.8% 55,569 69.2% 7.2 22.6% 22.5% 16 2. International Business Operating segment 23,307 25.4 % 15,472 19.3 % 50.6 16.6 % 14.1 % 254 3. Wine Operating segment 10,132 11.0% 6,866 8.5% 47.6 21.5% 16.2% 534 4. Other/Eliminations (1,128) (1.2)% 2,397 3.0 % (147.1) - - - TOTAL 100.0% 100.0% 14.4 20.3% 20.3% 3 EBITDA (million CLP) EBITDA margin YTD '15 Mix YTD '14 Mix Total Change% YTD '15 YTD '14 Total Change(bps) 1. Chile Operating segment 199,690 69.7% 168,573 67.8% 18.5 22.1% 20.3% 184 2. International Business Operating segment 44,600 15.6 % 39,347 15.8 % 13.4 11.0 % 13.1 % (214) 3. Wine Operating segment 40,102 14.0% 31,896 12.8% 25.7 21.2% 18.5% 265 4. Other/Eliminations 2,111 0.7 % 8,712 3.5 % (75.8) - - - TOTAL 100.0% 100.0% 15.3 19.1% 19.1% (3) (1) Includes the effect of CLP 18,882 million at EBITDA level from agreements reached by the Argentine subsidiary Compañía Industrial Cervecera S.A. ("CICSA") with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, both ABINBEV affiliates, as of May 28th, 2014. On June 7th it has been terminated: i) the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and ii) the license for the production and distribution of Budweiser beer in Uruguay NON-OPERATING RESULT Q4’15 Decreased CLP 1,956 million from a loss of CLP 5,909 million to a loss of CLP 7,864 million mainly explained by: · Equity and income of JVs and associated which decreased from a loss of CLP 184 million to a loss of CLP 2,229 million, mostly due to the transaction of the sale of the assets related to the food brands Calaf and Natur. · Other gains/losses which decreased from a gain of CLP 42 million to a loss of CLP 700 million, partially explained by the provision related to transaction of the sale of our 49% interest in Compañía Pisquera Bauzá S.A. Decreased CLP 1,545 million from a loss of CLP 12,752 million to a loss of CLP 14,297 million, mostly due to higher Net Financial Expenses, lower Equity and income of JVs and associated, partially offset by higher Other gains/losses. INCOME TAXES Q4’15 Increased CLP 6,779 million, due to higher results in all our Operating segments, the increase of the First Category Income tax rate in Chile from 21.0% to 22.5%, and the effect of price-level restatements of the tax equity due to adjustments for inflation, caused by lower inflation in Chile. Increased CLP 17,836 million, mostly explained by higher results in all Operating segments, the increase of the First Category Income tax rate in Chile from 21.0% to 22.5%, the effect of price-level restatements of the tax equity due to adjustments for inflation, caused by a lower inflation in 2015 compared to 2014, and by the negative effect of foreign exchange fluctuations on taxes. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 5 of 16 PRESS RELEASE NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF THE PARENT COMPANY Q4’15 Decreased 5.7% to CLP 38,287 million. Increased CLP 1,251 million to CLP 120,808 million as a result of higher Income before taxes, partially offset by higher Non-controlling interest and higher Income tax rate in Chile. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 6 of 16 PRESS RELEASE FOURTH QUARTER OPERATING SEGMENT HIGHLIGHTS (Exhibit 3) 1. CHILE Net sales increased 6.4% to CLP 263,311 million as a result of 4.8% higher average prices coupled with 1.6% higher sales Volumes. EBIT increased 4.7% to CLP 47,080 million mainly explained by 6.4% higher Net sales, partially offset by 9.9% higher Cost of sales and 3.3% higher MSD&A expenses. Cost of sales, as a percentage of Net sales, increased from 45.0% to 46.5%. MSD&A, as a percentage of Net sales, decreased from 36.8% to 35.8%. All-in, the EBIT margin decreased from 18.2% to 17.9%. EBITDA increased 7.2% to CLP 59,573 million and the EBITDA margin increased from 22.5% to 22.6%. Comments : Volume growth was moderate as a consequence of a decelerating economy, where we were able to maintain market share in a very competitive scenario. During the fourth quarter we continued to experience the effect of the devaluation of the Chilean peso, impacting our USD denominated costs. This was partially offset by lower commodity prices, however to a lesser extent compared to previous quarters. Price increases in both the beer and the non-alcoholic category, together with the efficiencies obtained through the “ExCCelencia CCU” program, including the decrease of our distribution costs as a percentage of sales, have helped to protect our EBITDA margin. We have progressed in our long term brand building strategy in all our categories. In our beer category we have launched new marketing campaigns for different brands such as Escudo, Royal Guard and Sol, and developed new packaging for Cristal Cero and Cristal Light. We have also introduced two new beer brands in Chile, the renowned Belgian-style wheat ale beer Blue Moon and the Mexican beer Tecate, having a ´flavor with character´. With Heineken, we developed the “Festival Season” concept, with a mix between international experiences such as Rock in Rio, and also big local festivals in Chile. In celebration of the 165 years of brewing tradition of CCU we launched six different limited edition cans of Cristal beer, taking the consumer on a tour through the history of our flagship brand. In the non-alcoholic beverages category we have launched new flavors of Gatorade and nectar Watt’s. In the liquor category we have introduced a new Mistral Ice flavor Hot Citrus. With the objective of contributing to the environment by developing a culture of recycling in Chile, we participated in the national charity event “Teletón” with the campaign for the recycling of plastic bottles “27 Toneladas de Amor”. Also, this year together with the Chilean police force we held two preventive campaigns at national level for security on the road, which objectives were to promote the responsibility and self-care of pedestrians, cyclists and car drivers during the main year-end festivities. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 7 of 16 PRESS RELEASE 2. INTERNATIONAL BUSINESS Net sales measured in Chilean pesos, increased 27.6% as a result of 25.8% higher average prices in CLP terms and 1.4% higher sales Volumes. EBIT measured in Chilean pesos, increased to CLP 19,659 million as a result of 27.6% higher Net sales, partially offset by 17.8% higher Cost of sales and 34.9% higher MSD&A expenses. Cost of sales as a percentage of Net sales, decreased from 42.4% to 39.2%. MSD&A as a percentage of Net sales increased from 45.8% to 48.4%. The EBIT margin increased from 11.2% to 14.0%. EBITDA measured in Chilean pesos, increased 50.6% to CLP 23,307 million and the EBITDA margin increased from 14.1% to 16.6%. Comments: Volumes increased a moderate 1.4%, mostly caused by unfavorable weather conditions during October and November in Argentina. We continue to improve our market share in the different markets. The high devaluation during the quarter in the region, 18.0% for Argentina, 22.3% for Uruguay and 23.5% for Paraguay, was compensated by the benefits coming from the “ExCCelencia CCU Program”, as well as price increase performance. As a consequence we improved EBITDA margin by 254 bps. Our brands in Argentina have received several recognitions during this quarter: our beer brand Salta received the “Sol Andina 2015” award for Corporate Social Responsibility, and our Sidra brand Real received the publicity award ¨Lápiz de Oro” for its marketing campaign “Oficina de deseos”. All brands have launched new marketing campaigns by end 2015, including the beer brand Imperial with its sponsorship of the national Polo champion, “La Dolfina”. Regarding Paraguay we were awarded amongst the top five companies in the “Great Place to Work” ranking, and we have also launched new packaging for our brands Pulp and La fuente. In Uruguay we sponsored the Reebok 10K 2015 run and the tennis championship “Uruguay Open” with tastings of our different flavors in the VIP area and hydrating the players throughout the whole championship with our brand Nativa. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 8 of 16 PRESS RELEASE 3. WINE Net sales increased 10.9% to CLP 47,107 million due to 8.8% higher average prices coupled with 1.9% higher sales Volumes 4 . EBIT increased 65.9% to CLP 8,211 million mainly explained by 10.9% higher Net sales and 14.4% lower MSD&A expenses, partially offset by a 13.5% Cost of sales increase. Cost of sales as a percentage of Net sales increased from 56.7% to 58.1%. MSD&A as a percentage of Net sales decreased from 31.6% to 24.4%. The EBIT margin increased from 11.7% to 17.4%. EBITDA increased 47.6% to CLP 10,132 million and the EBITDA margin increased 534 bps to 21.5%. Comments : In our Chilean Domestic market volumes increased 7.2%, explained by good execution at our points of sale. As part of our brand innovation strategy and portfolio building, we continued to support our brands by increasing its equity. In the export business Net sales increased 9.7%, as a result of 12.6% higher prices in Chilean pesos as a consequence of a higher exchange rate and revenue management efforts, and 2.6% lower volumes. We have had good results in Asian Markets which positively impacted our volumes, compensated by a decrease in volume in USA due to the price increase of GatoNegro in September 2015. The excellent 2015 harvest has fully impacted the results during this quarter, bringing down average cost per liter. During the fourth quarter we have launched a tribute edition of our wine Castillo Molina, to celebrate the 150 th anniversary of our San Pedro vineyard. Also, we have introduced a Rosé Pinot Noir wine of our successful brand Leyda in order to broaden its portfolio. 4 Excludes bulk wine. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page9 of 16 PRESS RELEASE FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina, Bolivia, Colombia, Paraguay and Uruguay. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia. The Company has licensing and / or distribution agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Coors Brewing Company. For further information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Operating segments The Operating segments are defined with respect to its revenues in the geographic areas of commercial activity: · Chile : This segment commercializes Beer, Non Alcoholic Beverages and Spirits in the Chilean market. · International Business : This segment commercializes Beer, Cider, Non Alcoholic Beverages and Spirits in the Argentinean, Uruguayan and Paraguayan market. · Wine : This segment commercializes Wine, mainly in the export market reaching over 80 countries. · Other/Eliminations: It considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 10 of 16 PRESS RELEASE Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Exceptional Items (EI) Formerly referred to as Non recurring items (NRI), Exceptional items are either income or expenses which do not occur regularly as part of the normal activities of the Company. They are presented separately because they are important for the understanding of the underlying sustainable performance of the Company due to their size or nature. Gross Profit Gross profit represents the difference between Net sales and Cost of sales Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net income Net profit attributable to parent company shareholder as per IFRS. UF The UF is a monetary unit indexed to the CPI variation in Chile. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 11 of 16 PRESS RELEASE Exhibit 1: Income Statement (Fourth Quarter 2015) Fourth Quarter 2015 2014 Total (CLP million) Change % Net sales 451,952 395,649 14.2 Cost of sales (203,446) (176,000) 15.6 % of net sales 45.0 44.5 Gross profit 248,506 219,649 13.1 MSD&A (181,855) (157,283) 15.6 % of net sales 40.2 39.8 Other operating income/(expenses) 2,611 703 271.4 Exceptional items - (1,627) EBIT 69,263 61,441 12.7 EBIT margin 15.3 15.5 Net financial expenses (4,631) (5,384) (14.0) Equity and income of JVs and associated (2,229) (184) N/A Foreign currency exchange differences 564 961 (41.3) Results as per adjustment units (868) (1,343) (35.4) Other gains/(losses) (700) 42 N/A Total Non-operating result (7,864) (5,909) 33.1 Income/(loss) before taxes 61,398 55,533 10.6 Income taxes (16,811) (10,032) 67.6 Net income for the period 44,588 45,501 (2.0) Net income attributable to: The equity holders of the parent 38,287 40,600 (5.7) Non-controlling interest 6,301 4,901 28.6 EBITDA 91,884 80,304 14.4 EBITDA margin 20.3 20.3 - OTHER INFORMATION Number of shares 369,502,872 369,502,872 Shares per ADR 2 2 Earnings per share 103.6 109.9 (5.7) Earnings per ADR 207.2 219.8 (5.7) Depreciation 22,621 18,863 19.9 Capital Expenditures 31,913 52,291 (39.0) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 12 of 16 PRESS RELEASE Exhibit 2: Income Statement (Twelve months ended on December 31, 2015) YTD AS OF DECEMBER 2015 2014 Total (CLP million) Change % Net sales 1,498,372 1,297,966 15.4 Cost of sales (685,075) (604,537) 13.3 % of net sales 45.7 46.6 Gross profit 813,296 693,429 17.3 MSD&A (612,565) (535,603) 14.4 % of net sales 40.9 41.3 Other operating income/(expenses) 4,205 23,721 (82.3) Exceptional items - (1,627) EBIT 204,937 179,920 13.9 EBIT margin 13.7 13.9 Net financial expenses (15,256) (10,821) 41.0 Equity and income of JVs and associated (5,228) (1,196) 337.2 Foreign currency exchange differences 958 (613) 256.2 Results as per adjustment units (3,283) (4,159) (21.1) Other gains/(losses) 8,512 4,037 110.9 Total Non-operating result (14,297) (12,752) 12.1 Income/(loss) before taxes 190,640 167,168 14.0 Income taxes (50,115) (32,279) 55.3 Net income for the year 140,526 134,889 4.2 Net income attributable to: The equity holders of the parent 120,808 119,557 1.0 Non-controlling interest 19,717 15,332 28.6 EBITDA 286,504 248,528 15.3 EBITDA margin 19.1 19.1 - OTHER INFORMATION Number of shares 369,502,872 369,502,872 Shares per ADR 2 2 Earnings per share 326.9 323.6 1.0 Earnings per ADR 653.9 647.1 1.0 Depreciation 81,567 68,608 18.9 Capital Expenditures 131,731 230,080 (42.7) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 13 of 16 PRESS RELEASE Exhibit 3: Segment Information (Fourth Quarter 2015) 1. Chile Operating segment 2. International Business Operating segment 3. Wine Operating segment Fourth Quarter (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % 2015 2014 Total % Volumes 4,840 4,766 1.6 1,790 1,765 1.4 314 308 1.9 Net sales 263,311 247,414 6.4 140,423 110,066 27.6 47,107 42,469 10.9 Net sales (CLP/HL) 54,400 51,909 4.8 78,463 62,360 25.8 150,075 137,913 8.8 Cost of sales (122,316) (111,262) 9.9 (55,009) (46,692) 17.8 (27,355) (24,096) 13.5 % of net sales 46.5 45.0 39.2 42.4 58.1 56.7 Gross profit 140,995 136,152 3.6 85,414 63,374 34.8 19,752 18,372 7.5 % of net sales 53.5 55.0 60.8 57.6 41.9 43.3 MSD&A (94,185) (91,172) 3.3 (67,980) (50,408) 34.9 (11,493) (13,427) (14.4) % of net sales 35.8 36.8 48.4 45.8 24.4 31.6 Other operating income/(expenses) 269 0 N/A 2,225 584 281.2 (49) 4 N/A Exceptional items - - - (1,215) - - EBIT 47,080 44,980 4.7 19,659 12,335 59.4 8,211 4,950 65.9 EBIT Margin 17.9 18.2 14.0 11.2 17.4 11.7 EBITDA 59,573 55,569 7.2 23,307 15,472 50.6 10,132 6,866 47.6 EBITDA Margin 22.6 22.5 16.6 14.1 21.5 16.2 4. Other/eliminations Total Fourth Quarter (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % Volumes 6,944 6,839 1.5 Net sales 1,111 (4,299) (125.8) 451,952 395,649 14.2 Net sales (CLP/HL) 65,087 57,849 12.5 Cost of sales 1,234 6,050 (79.6) (203,446) (176,000) 15.6 % of net sales 45.0 44.5 Gross profit 2,345 1,751 33.9 248,506 219,649 13.1 % of net sales 55.0 55.5 MSD&A (8,197) (2,276) 260.1 (181,855) (157,283) 15.6 % of net sales 40.2 39.8 Other operating income/(expenses) 166 115 43.9 2,611 703 271.4 Exceptional items - (413) - (1,627) EBIT (5,686) (823) 590.7 69,263 61,441 12.7 EBIT Margin - - 15.3 15.5 EBITDA (1,128) 2,397 (147.1) 91,884 80,304 14.4 EBITDA Margin - - 20.3 20.3 (1) Considers adjustments to eliminations from the Chile and International Business Operating segments which were included in the Other / Eliminations Operating segments. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 14 of 16 PRESS RELEASE Exhibit 4: Segment Information (Twelve months ended on December 31, 2015) 1. Chile Operating segment 2. International Business Operating segment 3. Wine Operating segment YTD AS OF DECEMBER (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % 2015 2014 Total % Volumes 16,865 16,216 4.0 5,697 5,375 6.0 1,348 1,306 3.2 Net sales 902,021 830,341 8.6 405,714 299,668 35.4 189,515 172,349 10.0 Net sales (CLP/HL) 53,485 51,204 4.5 71,213 55,752 27.7 140,561 131,932 6.5 Cost of sales (420,298) (383,559) 9.6 (162,665) (136,175) 19.5 (105,956) (97,524) 8.6 % of net sales 46.6 46.2 40.1 45.4 55.9 56.6 Gross profit 481,723 446,783 7.8 243,048 163,493 48.7 83,559 74,825 11.7 % of net sales 53.4 53.8 59.9 54.6 44.1 43.4 MSD&A (328,489) (317,765) 3.4 (216,099) (154,300) 40.1 (51,070) (50,284) 1.6 % of net sales 36.4 38.3 53.3 51.5 26.9 29.2 Other operating income/(expenses) 689 722 (4.6) 3,316 20,174 (83.6) 45 239 (81.2) Exceptional items - - - (1,215) - - EBIT 153,924 129,740 18.6 30,266 28,152 7.5 32,533 24,780 31.3 EBIT margin 17.1 15.6 7.5 9.4 17.2 14.4 EBITDA 199,690 168,573 18.5 44,600 39,347 13.4 40,102 31,896 25.7 EBITDA margin 22.1 20.3 11.0 13.1 21.2 18.5 4. Other/eliminations Total YTD AS OF DECEMBER (In ThHL or CLP million unless stated otherwise) 2015 2014 Total % 2015 2014 Total % Volumes 23,910 22,898 4.4 Net sales 1,122 (4,391) (125.5) 1,498,372 1,297,966 15.4 Net sales (CLP/HL) 62,666 56,685 10.6 Cost of sales 3,844 12,720 (69.8) (685,075) (604,537) 13.3 % of net sales 45.7 46.6 Gross profit 4,966 8,329 (40.4) 813,296 693,429 17.3 % of net sales 54.3 53.4 MSD&A (16,907) (13,254) 27.6 (612,565) (535,603) 14.4 % of net sales 40.9 41.3 Other operating income/(expenses) 155 2,586 (94.0) 4,205 23,721 (82.3) Exceptional items - (413) - (1,627) EBIT (11,786) (2,752) 328.3 204,937 179,920 13.9 EBIT margin - - 13.7 13.9 EBITDA 2,111 8,712 (75.8) 286,504 248,528 15.3 EBITDA margin - - 19.1 19.1 (1) Considers adjusments to eliminations from the Chile and International Business Operating segments which were included in the Other / Eliminations Operating segment. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 15 of 16 PRESS RELEASE Exhibit 5: Balance Sheet December 31 December 31 Total Change% 2015 2014 (CLP million) ASSETS Cash and cash equivalents 192,554 214,775 (10.3) Other current assets 491,758 470,615 4.5 Total current assets 685,390 PP&E (net) 872,667 851,256 2.5 Other non current assets 266,377 232,255 14.7 Total non current assets 1,083,511 Total assets 1,823,357 1,768,901 LIABILITIES Short term financial debt 43,974 65,318 (32.7) Other liabilities 344,717 313,013 10.1 Total current liabilities 378,331 Long term financial debt 136,927 134,535 1.8 Other liabilities 110,217 107,535 2.5 Total non current liabilities 242,070 Total Liabilities 635,834 620,401 EQUITY Paid-in capital 562,693 562,693 - Other reserves (103,226) (75,051) (37.5) Retained earnings 598,349 537,945 11.2 Net equity attributable to parent company shareholders 1,025,588 Non - controlling interest 129,706 122,912 5.5 Total equity 1,187,522 1,148,500 Total equity and liabilities 1,823,357 1,768,901 OTHER FINANCIAL INFORMATION Total financial debt 180,901 199,853 (9.5) Net Financial debt (11,654) (14,922) (21.9) Liquidity ratio 1.76 1.81 Financial Debt / Capitalization 0.13 0.15 Net Financial debt / EBITDA (0.04) (0.06) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 16 of 16 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Felipe Dubernet Chief Financial Officer Date:February 2, 2016
